Name: Council Regulation (EEC) No 4181/88 of 16 December 1988 opening, allocating and providing for the administration of a Community tariff quota for dried onions (1989)
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff
 Date Published: nan

 No L 368 / 131 . 12 . 88 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 4181 /88 of 16 December 1988 opening, allocating and providing for the administration of a Community tariff quota for dried onions (1989) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas , during the last three years for which complete statistics are available , the corresponding imports into each of the Member States represented the following figures of total imports of the product in question from third countries which do not benefit from an equivalent preferential tariff measure:Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission, Member States 1985 1986 1987 Benelux 2 712 2 565 3 085 Denmark 235 182 246 Germany 7 444 ' 6 647 7 471 Greece 67 58 70 Spain 546 606 709 France 312 439 483 Ireland 246 245 223 Italy 244 145 159 Portugal 70 69 67 United Kingdom 6 003 5 515 5 516 17 879 16 471 18 029 Whereas , under the agreement concluded between the European Economic Community and the United States of America concerning the conclusion of the negotiations under Article XXIV. 6 of the General Agreement on Tariffs and Trade (GATT), approved by Decision 87 / 224 / EEC (*), the Community has undertaken , for the period 1987 to 1990, to open an annual Community tariff quota of 12 000 tonnes at a duty rate of 10% for dried , dehydrated or evaporated onions ; whereas, therefore , this tariff quota should be opened for 1989 , Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate laid down for the tariff quota should be applied consistently to all imports until the quota is used up ; whereas , in the light of these principles , allocation of the tariff quota among the Member States would seem to preserve the Community nature of the quota ; whereas , in order to correspond as closely as possible to the actual development of the market , the allocation should reflect the requirements of the Member States based on statistics of imports from third countries during a representative reference period and the economic outlook for the quota year in question ; Whereas , for 1989 , maintenance of quotas for the Member States is necessary , bearing in mind that it is impossible for the administration concerned in each Member State to introduce, in 1989 , the administrative and technical basis for Community administration of the quota ; whereas it is , however, possible , bearing in mind the way in which trade has developed in recent years , to provide for a Community reserve of a significantly large amount; Whereas , in view of these factors and of market forecasts for this product for 1989 the initial percentage shares of the quota volume can be expressed approximately as follows :(&gt;) OJ No L 98 , 10 . 4 . 1987 , p. 1 . No L 368 / 2 31 . 12 . 88Official Journal of the European Communities Benelux 15,96 Denmark 1 ,27 Germany 41,17 Greece 0,37 Spain 3,55 France 2,36 Ireland 1,36 Italy 1 ,05 Portugal 0,39 United Kingdom 32,52 Commission and the latter must be able to monitor the extent to which the quota volume has been used up and inform the Member States accordingly ; Whereas if, during the quota period , the Community reserve is almost totally used up, it is essential that Member States return to the said reserve the whole of the unused proportion of their initial quota and of any drawings made, in order to avoid part of the Community tariff quota remaining unused in one Member State when it could be used in others ; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the administration of the quota shares allocated, to that economic union may be carried out by any one of its members , Whereas , to allow for import trends for the products concerned, the quota volume should be divided into two parts , the first being allocated among the Member States and the second held as a reserve to cover any subsequent requirements of Member States which have used up their initial share ; whereas , to afford importers some degree of certainty , the first part of the tariff quota should be set at a high level , which in this case could be 60 % of the quota volume; HAS ADOPTED THIS REGULATION: Whereas initial shares may be used up at different rates ; whereas , in order to avoid any break in the continuity of supplies on this account , it should be provided that any Member State which has almost used up its initial share should draw an additional share from the reserve ; whereas each time its additional share is almost used up a Member State should draw a further share and so on as many times as the reserve allows; whereas the initial and additional shares must be valid until the end of the quota period; whereas this form of administration requires close cooperation between the Member States and the Article 1 1 . From 1 January to 31 December 1989 , the customs duty applicable to imports of the following products shall be suspended at the level indicated and within the limits of a Community tariff quota as shown herewith : Order No CN code Description Amount of tariff quota ( tonnes ) Rate of duty (% ) 09.0035 0712 20 00 Dried, dehydrated or evaporated onions , whole , cut , sliced , broken or in powder , but not further prepared 12 000 10 2 . Within the limits of this tariff quota , the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions laid down by the Act of Accession of Spain and Portugal . Benelux 1 149 Denmark 91 Germany 2 964 Greece 27 Spain 256 France 170 Ireland 98 Italy 76 Portugal 28 United Kingdom 2 341 Article 2 1 . The tariff quota referred to in Article 1 shall be divided into two parts . 3 . The second part of the quota , amounting to 4 800 tonnes , shall constitute the reserve . 4 . If an importer indicates that he is about to import any of the products in question into a Member State "which does not participate in the initial allocation or which has 2 . The first part of 7 200 tonnes shall be allocated among the Member States ; the quota shares shall , subject to Article 5 , be valid until 31 December 1989 and shall be as follows : No L 368 / 331 . 12 . 88 Official Journal of the European Communities exhausted its initial quota and applies to use the quota , the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the quota so permits . 5 . Without prejudice to Article 3 , the drawings made pursuant to paragraph 4 shall be valid until the end of the quota period . shall , as soon as it has been notified , inform each State of the extent to which the reserve has been used up . It shall inform the Member States , of the amounts still in reserve after amounts have been returned thereto pursuant to Article 3 . It shall ensure that the drawing which uses up the reserve does not exceed the balance available and to this end shall notify the amount of that balance to the Member State making the last drawing. Article 5 1 . The Member States shall take all measures necessary to ensure that drawings of shares pursuant to Article 2 (4 ) and Article 3 are carried out in such a way that imports may be charged without interruption against their accumulated shares in the Community tariff quota . 2 . The Member States shall ensure that importers of the products in question have free access to the shares allocated to them. 3 . The Member States shall charge imports of the product concerned against their shares as and when they are entered with the customs authorities for free circulation . 4 . The extent to which a Member State has used up its share shall be determined on the basis of imports charged in accordance with paragraph 3 . Article 3 1 . Once at least 80 % of the reserve of the tariff quota , as defined in Article 2 ( 3 ), has been used up , the Commission shall inform the Member States thereof. 2 . It shall also notify Member States in this case of the date from which drawings on the Community reserve must be made according to the following provisions!: If an importer presents in a Member State a declaration of entry into free circulation including a request for preferential benefit for the product covered by this Regulation , and if this declaration is accepted by the customs authorities , the Member State concerned shall draw, from the Community reserve , by means of notification to the Commission , a quantity corresponding to these needs . The requests for drawing, with the indication of the date of acceptance of the said declaration , must be communicated to the Commission without delay . The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits . If a Member State does not use the quantities drawn , it shall return them as soon as possible to the reserve . If the quantities requested are greater than the available balance of the reserve , allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission in accordance with the same procedures . 3 . Within a time limit fixed by the Commission as from the date referred to in the first subparagraph of paragraph 2 , Member States shall be required to return to the reserve all the quantities which have not been used on that date , within the meaning of Article 5 ( 3 ) and (4 ). Article 6 At the request of the Commission , Member States shall inform it of imports of the products concerned actually charged against their shares . Article 7 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with . Article 8 The Commission may , by means of a Regulation , suspend the application of the tariff measures put into effect by this Regulation should it transpire that the reciprocal measures provided for in the Agreement were no longer being applied . Article 4 The Commission shall keep an account of the shares drawn by the Member States pursuant to Articles 2 and 3 and Article 9 This Regulation shall, enter into force on 1 January 1989 . No L 368 / 4 Official Journal of the European Communities 31 . 12 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1988 . For the Council The President G. GENNIMATAS